DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 05/19/2022, has been entered.
Claims 2, 4 have been canceled.
Claim 18 has been added.
Claims 1, 3, 5-18 are pending.
Claims 5-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.
Claims 1, 3, 17 and 18 are currently under examination as they read on an antibody that specifically binds to the N-terminus of Lysyl Oxidase Like-2 (LOXL2).

This Office Action will be in response to Applicant’s amendment/remarks, filed 05/19/2022.
The Rejections of Record can be found in the previous Office Action, mailed 11/24/2021.

The previous indefinite rejection under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment, filed 05/19/2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 11/24/2021.  
The rejection of record is applicable to newly added claim 18 as it does not add any structure to the claimed monoclonal antibody but merely descript the target of the antibody, i.e., a biotinylated peptide of SEQ ID NO:4.
Applicant argues that the written description has been satisfied via the disclosure of how to select for the specific monoclonal antibody using an elongated N-terminus sequence of SEQ ID NO: 3 and that said monoclonal antibody is considered to be representative of the genus of antibodies which can be used in the claimed method.
In response, it is first noted that the claims are directed to a monoclonal antibody not a method.
With regard to the epitope, it is noted that Applicant appears to rely on the Federal Circuit’s decisions in Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) and Noelle v. Lederman, 355 F. 3d 1341 (Fed. Cir. 2004) which purportedly set forth what has been called the “newly characterized antigen” test and the PTO’s Written Description Training Materials Revision 1 dated March 25, 2008, which provide an example (Example 13) embodying the test set forth in Enzo and Noelle.  However, the Federal Circuit has recently rejected such “newly characterized antigen test”.  Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378—79 (Fed. Cir. 2017).  The Federal Circuit went on to find that the newly characterized antigen test ran afoul of the Federal Circuit’s precedent in Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (enbanc). Id. at 1378. The court noted that the focus of the inquiry is whether the written description contains enough information about the claimed products. Id. The court held that describing the antigens, which was not the claimed invention, did not satisfy the written description requirement when it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 ... does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9-11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody-antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).  Therefore, the description of the epitope is not sufficient to support the genus of antibodies claimed.
With regard to the assertion that the monoclonal antibody is representative of the genus, it is noted that the instant specification does not describe an actual reduction to practice or a partial structure of any antibody.  has not described any specific monoclonal antibody and therefore insufficient to be representative of the claimed genus.
Furthermore, The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every antibody that binds the reference fragment sequence broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
Applicant’s argument has not been found convincing. Therefore, the rejection is maintained as it applies to amended and added claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 17, 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bornstein et al. (US 2014/0120102 A1; see entire document).
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 11/24/2021.
The rejection of record is applicable to newly added claim 18 as it does not add any structure to the claimed monoclonal antibody but merely descript the target of the antibody, i.e., a biotinylated peptide of SEQ ID NO:4.

Applicant argues that “Bornstein teaches monoclonal antibodies that target sequences that are closer to the C-terminus of LOXL2 than the N-terminus, specifically, sequences that are in the SRCR4 or catalytic domains of LOXL2.”  In contrast, it is noted that Bornstein clearly teaches “an antibody binds to an N-terminal LOXL2 fragment, which N-terminal LOXL2 fragment includes the SRCR1-2 domains and not the SRCR304 or catalytic domains” (see paragraph [0129], last sentence).  
Since the Office does not have a laboratory to test the prior art antibody, it is Applicant’s burden to provide objective evidence showing that the prior art antibody binding to N-terminal LOXL2 fragment would not specifically bind to SEQ ID NO: 1 of LOXL2 as claimed. The teaching of record has properly shifted burden to applicant. The assertions of counsel cannot take the place of evidence in the record. Attorney argument cannot take the place the evidence lacking in the record. Meitzner v. Mindick, 193 USPQ 17, 22 (CCPA 1977). 
Therefore, the rejection is maintained as it applies to amended and added claims.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        July 15, 2022